Citation Nr: 1225067	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as being due to in-service herbicide exposure, and to include as being secondary the service-connected Type II diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970, to include a tour in the Republic of Vietnam.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  

In February 2009, VA received the Veteran's Substantive Appeal (on VA Form 9) concerning the denial of his claims for service connection for bilateral hearing loss and tinnitus.  However, a January 2010 rating decision granted those claims.  Therefore, these claims are not currently before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases to be valid if the RO grants the benefit sought on appeal, or the veteran withdraws the appeal).  

The RO certified this appeal to the Board in May 2010.  Subsequently, additional evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in June 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Initially, the Board notes that the claims file contains an April 2008 Social Security Administration (SSA) decision awarding the Veteran disability benefits.  The decision lists "status post myocardial infarction" as one of the Veteran's "severe impairments."  The SSA records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  These records should be obtained since they are relevant to the Veteran's claims.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2) (2011).

Additionally, the Board finds that another VA examination is required before the TDIU claim can be decided on the merits.  The Veteran's last VA examination to assess the current severity of his service-connected disabilities was in July 2008.  The Board finds that the July 2008 VA examination to be inadequate to assess the Veteran's current levels of severity, since this examination is four years old.  Additionally, since that examination, the Veteran has been awarded service connection for five additional disabilities (tinnitus, bilateral hearing loss, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, and cataracts) in the October 2011 and April 2012 rating decisions.  To date, VA medical opinions addressing the effects of these disabilities on the Veteran's employability have not been obtained.  Therefore, the Board finds that a new VA examination is required to assess the current severity of the Veteran's service-connected disabilities for the purposes of his TDIU claim.  

Finally, upon remand, all pertinent VA outpatient treatment records should be obtained and added to the claims file or uploaded to VA.  All private records should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the SSA records pertinent to the April 2008 SSA decision that awarded the Veteran disability benefits.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain and associate with the claims file all pertinent VA outpatient treatment records from June 2012 that have not been secured for inclusion in the record (Virtual VA has records up until June 6, 2012).  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain and update all private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After completing the above actions, provide a VA examination to the Veteran in order to assist in evaluating the effect of his service-connected disabilities on his employability.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.
 
The VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities.  The Veteran is currently service-connected for the following disabilities: 

* Posttraumatic stress disorder
* Type II diabetes mellitus with erectile dysfunction
* Peripheral neuropathy of the left lower extremity
* Peripheral neuropathy of the right lower extremity
* Peripheral neuropathy of the left upper extremity
* Peripheral neuropathy of the right upper extremity
* Tinnitus
* Bilateral hearing loss
* Cataracts.

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render his unemployable.  A complete medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

